Title: From Abigail Smith Adams to Louisa Catherine Johnson Adams, 26 November 1811
From: Adams, Abigail Smith
To: Adams, Louisa Catherine Johnson



my dear daughter
Quincy Novbr 26 1811

do not think that I have not participated in your Joy, upon the Birth of your daughter, because I have not sooner congratulated you upon the event. Let it be to you cause of gratitude and thankfulness that you have reason to sing of Mercies, as you have abundent occasion to do, for The lives and Health of your two sons whom you left under the care and patronage of two of the best of Friends. whose unremitting attention to their minds and Morals will I hope have an abiding influence upon their future conduct in Life, and it is with much satisfaction that I have heard, both George & John, repeat their Maxims and instructions I have done the next best thing for them that I could, we have sent them to Atkinson Academy, and placed them in the Family of Brother and Sister Peabody, with two of Judge Cranchs sons from Washington, and Thomas Norten—there they will find the renewal of the same kindness which they experienced in the Family of my dear & venerable Brother, and beloved Sister Cranch, now resting from their Labours in the Silent Tomb.
My Bosom has indeed been lacerated with wound upon wound, and I scarcly dare trust my pen to resite them to you, who alass are deeply interested in them. I have written largely, and particularly to my Son. he will communicate the Letter to you if he receives it—
Your Sister Adelaide has requested me to perform for her a most painfull office, knowing as She says from experience, that I can Sooth the wounded Bosom. If mingleing my sorrows with yours, could afford relief—most freely would it flow—they are mingled. they are united over the Graves of your dear Mother—your Brother Buchana, and my dear Brother and Sister Cranch, all of whom in less than one Month were consignd to the Tomb.
upon the 19th of Sep,br I received a Letter from your Mother, saying that she had not been well upon the 29th of the Same Month, a Billious fever of a very malignant kind put a period to her Life. your two Sisters Mrs Boyd and Pope lay dangerously Sick at the same time with the like fever, and Mr Buchana died the week after your Mother at Baltimore. the fever raged in the city for several weeks and carried off many of its inhabitants, amongst whom was Mrs Stuart who was upon a visit to her daughter Peters; Scarcly a house excaped sickness; Adelaide escaped, and was able to attend your Mother through the whole of her sickness; In replie to my inquiries respecting the Sickness of your Mother, She writes me, that the constant stupor in which she lay, for several days previous to her death, renderd her incapable of giving her, her last benidiction or expressing a wish relative to any of her other Children altho she adds, I flatter myself my poor Mother was sensible of my attentions towards her—
From mrs Buchana I have received a Letter in replie to one I wrote her—she is deeply wounded—I quote her own words
“Heaven has, and I hope will support me through all my sufferings—for the sake of a dear Infant have I struggled through with Resignation and composure—his little smile is all that is left me of past happiness” and for that blessing do I return my thanks to my Creator.
Let the current of grief flow—most deeply have I drank of it,—I will not in this letter recite to you all that I have been carried through in the past Summer, and that with more than my usual share of health. Mercy has been mingled in my cup—my dear Mrs Smith is upon the Recovery from a most Dangerous, and what must have proved fatal, dangerous Disease, and this in the midst of my affliction Mrs T Adams has also recoverd from a puking of Blood in large quantities which endangerd her Life, reduced her to a shadow and confined her three Months to her Chamber. during this period my dear sister lay sick first, with a fever; and then with a decline which terminated her Life. Mr Cranch flatterd himself that She would recover, untill the last week of her, Life when he gave her over, and sank away with only two days of Sickness. he died upon the 16 of october, She survived him only untill the next day: both of them were entomb’d upon the 19th.
My dear daughter I have derived comfort and consolation from the firm belief, that the judge of all the Earth must do Right that Resignation and Submission to his dispensations is the Duty enjoind upon us, and that it is for wise purposes that we are tried in the furnace of affliction. I dwell with delight upon the virtues of my dear Relatives and consider them happily freed from the troubles of Life, and the infirmities of Age; and I can rejoice that they are both gone together, gone as I believe, to Brighter, fairer, better, Realms; it can be for me, but a short seperation. that I may meet them again is a consoling reflection—may you receive comfort, and consolation from the Same Divine Source—
I have received only one Letter from you since the 10th of last June. knowing your Situation I have not thought much of it; present my Love to Kitty—I know how much afflicted she will be. what I Say to one, I Say to both. I have endeavourd to console your Sisters, and have written to them all. from Adelaide I have received several very Charming Letters—She is a good Girl.
Give my blessing to my Grandson and daughter—I hope I may live to see them, but whether I do or not, train them up in virtuous habits—by that alone can they live happy, or die in peace—I am your afflicted & / Sympathizing Mother 

Abigail Adams